DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 and 21 were canceled. Claims 22-24 were added. Claims 13-20 and 22-34 are pending and examined herein.
Claims 13-20 and 22-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 13-20 and 22-34 are rejected under 35 USC 103.

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 05/03/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/10/2018, 09/14/2018, 05/08/2019, 10/23/2019, 09/07/2021, and 02/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Remarks
	The claims are rejected under 35 USC 101 as described below. The specification appears to include a description of using the claimed techniques in conjunction with training a neural network. Incorporating this subject matter would likely result in an eligible claim, although further consideration of specific claim language would be required to reach a determination. Examiner is generally available for interviews. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 and 22-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 13-20 are directed to a method; claims 22-29 are directed to a system comprising at least a processor; and claims 30-34 are directed to a computer program product embodied in a non-transitory computer readable medium. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 13 includes the following recitation of an abstract idea:
	A method, comprising:…parsing the received specification of the domain; (A person could practically parse a specification of a domain in an artificial intelligence planning language. At the level of generality recited, an “artificial intelligence planning language” encompasses any language which could be used for artificial intelligence planning such as PDDL, which may be parsed by a human. This is a recitation of a mental process.)
	…to generate a plurality of problem specifications based on the parsed specification of the domain and the received problem-set generator parameters. (A person could practically generate problem specifications based on the domain and parameters. See description of problem specification at published [0025]. This is a recitation of a mental process.)

	Claim 14 recites at least the abstract idea identified in the claim upon which it depends. 

	Claim 15 recites at least the abstract idea identified in the claim upon which it depends. Claim 15 further recites
	further comprising determining machine learning features from the generated plurality of problem specifications. (At the level of generality recited, a person could practically determine machine learning features from the problem specification. For example, if the problem specification included a goal of playing chess or go (see published specification at [0019]), a person could practically determine that the locations of pieces on the board could be used as features.)

	Claim 16 recites at least the abstract idea identified in the claim upon which it depends. 

	Claim 17 recites at least the abstract idea identified in the claim upon which it depends. Claim 17 further recites
	to generate a plurality of problem solutions based on the parsed specification of the domain and the received problem-set generator parameters. (A person could practically generate a plurality of problem solutions based on the parsed specification of the domain and received problem set generator parameters. For example, if the problem represents a state of a game of chess or go (see published specification at [0019]) a person could practically determine several possible moves to make.)

	Claim 18 recites at least the abstract idea identified in the claim upon which it depends. 

	Claim 19 recites at least the abstract idea identified in the claim upon which it depends. Claim 19 further recites
	wherein a first action of each of the generated plurality of problem solutions is extracted and encoded. (At the level of generality recited, this is practical to perform in the human mind. This would encompass an action being represented using one format, determining the action based on that representation, and then encoding the action using some other format such as a coding language or as a particular type of vector. This is a recitation of a mental process.) 

	Claim 20 recites at least the abstract idea identified in the claim upon which it depends. Claim 20 further recites
	wherein the first action is encoded as a one-hot vector. (A person could practically encode an action as a one-hot vector. For example, (0,1,0,0) is a one-hot vector. The person would simply need to identify which component corresponds to the action, place a 1 in that entry, and place 0s elsewhere. This is a further detail of performing a mental process.)

Claims 22-29 recites substantially similar subject matter to claims 13-20, respectively, including substantially the same abstract ideas identified above.

Claims 30-34 recites substantially similar subject matter to claims 13-17, respectively, including substantially the same abstract ideas identified above.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claims 13-20 and 22-34 do not reflect an improvement to computer technology or any other technology.

	Claim 13 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
	receiving a specification of a domain specified using an artificial intelligence planning language; (This step is a recitation collecting data of a particular type or from a particular source for performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	…receiving problem-set generator parameters; and(This step is a recitation collecting data of a particular type or from a particular source for performing the abstract idea, which is an attempt to limit the abstract idea to a particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	using a computer processor (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 14 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application:
further comprising generating a training corpus for a machine learning model using the parsed specification of the domain and the generated plurality of problem specifications. (This step recites generating a corpus which may be used to train a machine learning model based on the abstract idea. The step recites an outcome (i.e., the generated training corpus) without providing any details as to how the outcome is to be achieved. Moreover, the computer is used as a tool to perform an existing process (e.g., gathering data) and the use of the judicial exception has broad applicability across many fields of endeavor. This is a mere instruction to apply the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 15 does not recite further additional elements which might integrate the abstract idea into a practical application.

Claim 16 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application:
wherein the determined machine learning features are encoded as a pixel-based image. (This limitation specifies a particular type of data to be used in conjunction with the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)

Claim 17 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application:
using an automated artificial intelligence planner (The automated artificial intelligence planner is a high level recitation of generic computer equipment or processes for performing the abstract idea. The claim does not recite any details as to how the planner operates to perform the planning. The computer is used as a tool to implement an existing process. Moreover, the applicability of the judicial exception is not meaningfully limited. This is a mere instruction to apply the judicial exception via generic computer equipment or processes. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claim 18 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claim upon which it depends, do not integrate the abstract idea into a practical application:
	wherein the generated plurality of problem solutions are utilized to train a machine learning model. (This step recites using the judicial exception to train a machine learning model. Both the machine learning model and the training of the model are recited at a very high level of generality. The claim does not provide any details as to what the model is or how the training is to be performed. Moreover, the computer is used as a tool to implement an existing process and the applicability of the judicial exception is not meaningfully limited. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)

Claims 19-20 do not recite further additional elements which might integrate the abstract idea into a practical application.

Claim 22 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
A system, comprising: a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
The remaining additional elements of claim 22 are substantially similar to those recited by claim 13 and, considering all additional elements individually and as an ordered combination, do not integrate the abstract idea into a practical application for the same reasons given above with respect to claim 13.

Claims 23-29 recite substantially similar additional elements to claims 14-20, respectively, and do not integrate the abstract idea into a practical application for the same reasons in view of the discussion of claim 22. In particular, the further recitations of the memory, processor and instructions are a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).

Claim 30 recites the following additional elements which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application:
A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: (This is a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
The remaining additional elements of claim 22 are substantially similar to those recited by claim 13 and, considering all additional elements individually and as an ordered combination, do not integrate the abstract idea into a practical application for the same reasons given above with respect to claim 13.

Claims 31-34 recite substantially similar additional elements to claims 14-17, respectively, and do not integrate the abstract idea into a practical application for the same reasons in view of the discussion of claim 30. In particular, the further recitations of the computer instructions are a high level recitation of generic computer equipment configured to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	Claims 13-20 and 22-34 do not amount to significantly more than the abstract idea for the same reasons that they do not integrate the abstract idea into a practical application.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-19, 22-28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over “Fox” (US 2019/0302310 A1) in view of “Garrett” (Learning to Rank for Synthesizing Planning Heuristics), further in view of “Tapia” (A PDDL-Based Simulation System).

	Regarding claim 13, Fox teaches
	A method, comprising: (Abstract describes a method for representing plans as pixels and then training a neural network based on the identified plans.)
	…a specification of a domain specified using an artificial intelligence planning language; (Fox, [0144] describes representing a planning task or workflow using a planning domain definition language (PDDL).)
	…using a computer processor (Figure 14 shows a system 1490 comprising a computer processor for implementing the techniques taught by Fox. See also [0170].)
	… a plurality of problem specifications ([0147] describes training a deep neural network using planning instances generated by a planner for a number of planning domains and problems.)
	Fox does not appear to explicitly teach 
	receiving a specification of a domain 
	…parsing the received specification of the domain;
	receiving problem-set generator parameters; and
	…to generate a plurality of problem specifications based on the parsed specification of the domain and the received problem-set generator parameters.
	However, Garrett—directed to analogous art—teaches
	receiving a specification of a domain…; (Section 3, on the second page describes generating training data for training a machine learning planner. Section 3, right hand column: “The overall approach will be, for each planning domain, to train a learning algorithm on several planning problem instances, and then to use the learned heuristic to improve planning  performance on additional planning problems from that same domain. Note that the new problem instances use the same predicate and action schemas, but may have different universes of objects, initial states, and goal states.” Section 6 indicates that this was actually implemented: “We experimented on four domains from the 2014 IPC learning track [Vallati et al., 2015]: elevators, transport, parking, and no-mystery. For each domain, we constructed a set of unique examples with the competition problem generators by sampling parameters that cover  competition parameter space. We use a variant of the 2014 FastDownward Stone Soup portfolio [Helmert et al., 2011] planner, with a large timeout and memory limit, to generate training example plans. We trained on at most 10 examples randomly selected from the set of problems our training portfolio planner was able to solve, and then tested on the remaining problems”. In particular, the domains were provided to the system.)
	…receiving problem-set generator parameters; and (Section 3, In order to learn a heuristic for a particular domain, we must first gather training examples from a set of existing training problems within the domain [Jimenez et al., 2012]. Suppose that we have a distribution over problems for a domain D, which will be used to generate testing problems. We will sample a set of training problems {Π1, ..., Πn} from D.” The number “n” of training problems is a problem set generator parameter. The experiments used n=10 as described in the second paragraph of section 6. The distribution over the problems is also being interpreted as a parameter. Note the published instant specification’s broad reading of “parameters” at [0022].)
	…to generate a plurality of problem specifications based on …the domain and the received problem-set generator parameters. (Section 3, two paragraphs following “Definition 2” describe generating a plurality of problem specifications for a given domain and given a number of training problems n to sample from a given distribution of D. See also second paragraph of section 6.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Fox to generate training data as taught by Garrett and described above because Garrett is incorporated into Fox by reference (see Fox at [0147]), where Fox explicitly suggests using the method of Garrett for generating training examples. 
	The combination of Fox and Garrett does not appear to explicitly teach 
	parsing the received specification of the domain;
	… the parsed specification of the domain
	However, Tapia—directed to analogous art—teaches
	parsing the received specification of the domain;… the parsed specification of the domain (Abstract describes a planning simulation system that allows for automated planning based on the PDDL language. Section 2.3. describes a parser for parsing PDDL problems.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Fox and Garrett to use a PDDL parser as taught by Tapia because Fox teaches representing problems using PDDL and the parser taught by Tapia parses and stores PDDL data as convenient structures that can then be used to explore, analyze or translate the problem as described by Tapia in the third paragraph of section 2.3.
	
	Regarding claim 14, the rejection of claim 13 is incorporated herein. Furthermore, Fox teaches
	further comprising generating a training corpus for a machine learning model  ([0147] describes training a deep neural network using planning instances generated by a planner for a number of planning domains and problems. The collection of training data is being interpreted as a training corpus)
	Fox does not appear to explicitly teach 
	further comprising generating a training corpus for a machine learning model using the … specification of the domain and the generated plurality of problem specifications. (Section 3, two paragraphs following “Definition 2” describe generating a plurality of problem specifications for a given domain and given a number of training problems n to sample from a given distribution of D. See also second paragraph of section 6. The collection of training data is being interpreted as a training corpus.)
	However, Garrett—directed to analogous art—teaches 
	further comprising generating a training corpus for a machine learning model using the … specification of the domain and the generated plurality of problem specifications.
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 13.
	The combination of Fox and Garrett does not appear to explicitly teach 
	parsed specification of the domain
	However, Tapia—directed to analogous art—teaches
	parsed specification of the domain (Abstract describes a planning simulation system that allows for automated planning based on the PDDL language. Section 2.3. describes a parser for parsing PDDL problems.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 13.

	Regarding claim 15, the rejection of claim 13 is incorporated herein. Furthermore, Fox teaches
	further comprising determining machine learning features from the generated plurality of problem specifications. ([0147] describes generating training data based on a plurality of problem specifications. [0167] describes representing the plan information (i.e., features) as pixels.)

	Regarding claim 16, the rejection of claim 15 is incorporated herein. Furthermore, Fox teaches
	wherein the determined machine learning features are encoded as a pixel-based image. ([0147] describes generating training data based on a plurality of problem specifications. [0167] describes representing the plan information (i.e., features) as pixels.)

	Regarding claim 17, the rejection of claim 13 is incorporated herein. Fox does not appear to explicitly teach 
	further comprising using an automated artificial intelligence planner to generate a plurality of problem solutions based on the parsed specification of the domain and the received problem-set generator parameters.
	However, Garrett—directed to analogous art—teaches
	further comprising using an automated artificial intelligence planner to generate a plurality of problem solutions based on the … specification of the domain and the received problem-set generator parameters. (Section 3, two paragraphs following “Definition 2” describe generating a plurality of problem specifications for a given domain and given a number of training problems n to sample from a given distribution of D. Approximately optimal plans are determined for the problems. See also second paragraph of section 6 where the particular AI planners which were used are described.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 13.
	The combination of Fox and Garrett does not appear to explicitly teach 
	the parsed specification of the domain
	However, Tapia—directed to analogous art—teaches
	the parsed specification of the domain (Abstract describes a planning simulation system that allows for automated planning based on the PDDL language. Section 2.3. describes a parser for parsing PDDL problems.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 13.

	Regarding claim 18, the rejection of claim 17 is incorporated herein. Furthermore, Fox teaches
	wherein the generated plurality of problem solutions are utilized to train a machine learning model. ([0147] describes training a deep neural network using planning instances generated by a planner for a number of planning domains and problems. In the combination with Garrett and Tapia, the plurality of problem solutions. See also [0167] where it is further clarified that the representation of the plans are used to train the DNN. )

	Regarding claim 19, the rejection of claim 18 is incorporated herein. Fox does not appear to explicitly teach 
	wherein a first action of each of the generated plurality of problem solutions is extracted and encoded.
	However, Garrett—directed to analogous art—teaches
	wherein a first action of each of the generated plurality of problem solutions is extracted and encoded. (Section 4: We can now view our training inputs as xij =<sij, gi, πijh> where πijh is the DAG generated by heuristic h for state sij and goal gi.” The determination of the pi values is being interpreted as an extraction step and the representation in the feature vector is being interpreted as an encoding step. See also sections 4.1 and 4.2 for further details of the representation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 13.

Regarding claim 22, Fox teaches
A system, comprising: a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to: (Figure 14, system 1490 includes a processor and memory which stores instructions which are executable by the processor. See also [0170].)
The remainder of claim 22 is substantially similar to claim 13 and is rejected with the same rationale, mutatis mutandis.

Claims 23-28 recites substantially similar subject matter to claims 14-19, respectively, and are rejected with the same rationale in view of the rejection of claim 22, mutatis mutandis.

Regarding claim 30, Fox teaches
A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: : (Figure 14, system 1490 includes a processor and memory which stores instructions which are executable by the processor. See also [0170]. [0197] describes an embodiment as a computer program product on a non-transitory computer readable medium.)
The remainder of claim 30 is substantially similar to claim 13 and is rejected with the same rationale, mutatis mutandis.

	Claims 31-34 recites substantially similar subject matter to claims 14-17, respectively, and are rejected with the same rationale in view of the rejection of claim 30, mutatis mutandis.

	Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over “Fox” (US 2019/0302310 A1) in view of “Garrett” (Learning to Rank for Synthesizing Planning Heuristics), further in view of “Tapia” (A PDDL-Based Simulation System), and further in view of “Williams” (US 2017/0330077 A1).

	Regarding claim 20, the rejection of claim 19 is incorporated herein. The combination of Fox, Garrett and Tapia does not appear to explicitly teach 
	wherein the first action is encoded as a one-hot vector.
	However, Williams—directed to analogous art—teaches
	wherein the first action is encoded as a one-hot vector. (Abstract describes using supervised and reinforcement learning to train bots to perform actions. [0062] indicates that the actions may be represented using one-hot encoding.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Fox, Garrett and Tapia to use one-hot encoding of actions as taught by Williams because this allows for supervised training of a neural network using a cross-entropy loss function as described by Williams at [0062]. [0003] indicates that the implementation taught by Williams (which would include the one-hot encoding and use of cross-entropy loss function) allows for the autonomous improvement of bot behavior.

	Claim 29 recites substantially similar subject matter to claim 20 and is rejected with the same rationale in view of the rejection of claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Halim (US 2018/0218267 A1) – Abstract describes using an artificial intelligence planner to determine plans for goal recognition problems.  Figure 7 shows obtaining a model of a domain, observations, and goals, and determining problems based on this information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121